DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: amendments filed on 2/28/2022.
	Claims 1- 20 are currently pending and presented for examination.

Response to Arguments--
Applicant's arguments with respect to prior art rejection have been fully considered, but they are not persuasive.
The Applicant submits the following remarks:
(1) On labeled pages 6- 12 of remarks filed on 2/28/2022, the applicant’s remarks with respect to double patenting rejection have been considered and they are persuasive.  The terminal disclaimer with respect to the two patents have been filed and approved. Double patenting rejection is withdrawn.
(2) The Applicant’s arguments about prior art rejection (Yu reference) have been considered but they are not persuasive.  The Applicant argues that the instant application requires a specified electrical support that comprises a circuit arrangement embedded in the support body and conductively connected with the photosensitive sensor. The electrical support is a multipurpose support which not only serves as a conventional circuit board, but also serves as a conventional base to support the camera.  However, prior art Yu disclose a circuit board and bracket which are separate components. The structure is different from the electrical support. In Yu, there is no circuit for connecting the photosensitive sensor in the bracket. Yu does not disclose all of the structural feature of Applicant’s claims. 

In response, the Examiner understands the Applicant’s arguments with respect to prior art rejection but respectfully disagrees for the reasons set forth below:
First, claim 1 discloses electrical support comprises of different components include support body, circuit arraignment and connecting member; wherein Yu also discloses different components that complete the electrical support such as circuit board 10 and bracket 30 mounted on the supporting surface 112 (Para 12-14). Please note that when the bracket 30 mounted on the supporting surface 112, they integrate together to become one component; therefore, when electrical elements 13 are attached on the supporting surface 112, the image sensor is conductively connected to the supporting surface with the bracket mounted on.  The bracket mounted on the supporting surface 112 and the circuit board can both be a base (support) and circuit board that still read on the independent claim. 
             In view of above, the rejection using reference Yu is maintained.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3. Claims 1-12,15- 19 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Yu et al.  (US Pub. No.: US 2015/0281532 A1).
	Regarding claim 1, Yu et al. discloses a camera module (Para 11; Figs. 1-3; camera module 100), comprising:
        an optical lens ( Para 20; lens module 50 ) ; 
         a photosensitive sensor (Para 13; image sensor 20), wherein said optical lens is positioned along a photosensitive path of said photosensitive sensor (Fig. 2; wherein the figure shows that  lens module 50 is positioned along path of image sensor 20 so that the image sensor can obtain light through lens ) ; and an electrical support (  Para 12-14; wherein circuit board 10 and bracket 30 mounted on the supporting surface 112 can be considered as electrical support ) , which comprises:
          a support body that supports said optical lens (Para 12-20; wherein lens is received through hole 44 of VCM 40;   Para 14; the bracket 30 is mounted on the supporting surface 112 and configured to support the VCM 40 ) , having a first top surface (Para 14;bottom surface 32)  and a second top surface (Para 14; top surface 31) at a level higher than said first top surface (  Para 14;  wherein top surface 31 is located on higher level than bottom surface 32) , wherein said first top surface and said second top surface are arranged at same top side of said support body ( Para 12-20; Fig. 2; wherein both top surface 31 and bottom surface 32 are  located on bracket 30 which is on top of circuit board 10) ;
         a circuit arrangement embedded in said support body and conductively connected with said photosensitive sensor (Para 12-13; support portion 11 of the circuit board 10 that include electrical elements 13 attached on the supporting surface 112; the image sensor 20 is mounted on the supporting surface 112; therefore the support portion 11 of the circuit board 10 is conductively connected with image sensor 20 ) ; and
       a connecting member  ( Para 12; connection portion 12 ) comprising a plurality of photosensitive sensor conductive members formed on a surface of said support body and electrically connected with said circuit arrangement  ( Par a12,13; The connection portion 12 is configured to connect the support portion 11 with other electronic components ) .
	Regarding claim 2, Yu et al. discloses the camera module, as recited in claim 1, wherein said photosensitive sensor is coupled with said support body ( Para 13;  The image sensor 20 is mounted on the supporting surface 112 of support portion 11 of circuit board 10) and electrically connected to said photosensitive sensor conductive members to electrically connect with said circuit arrangement (Para 12-13; support portion 11 of the circuit board 10 that include electrical elements 13 attached on the supporting surface 112; the image sensor 20 is mounted on the supporting surface 112; therefore the support portion 11 of the circuit board 10 is conductively connected with image sensor 20;; The connection portion 12 is configured to connect the support portion 11 with other electronic components; since the image sensor is electrically connected to support portion 11 and support portion 11 is electrically connected with connection portion 12; image sensor 20 is also connected to connection portion 12 through the electronic components ) .
	Regarding claim 3, Yu et al. discloses the camera module, as recited in claim 1, wherein said support body forms a circuit board  (Para 12; circuit board 10) to electrically connect with said photosensitive sensor and serves as a base ( Para 12-13; The image sensor 20 is mounted on the supporting surface 112, and includes an sensing area 21 and a non-sensing area 22 surrounding the sensing area 21; there are electrical elements 13 are attached on the supporting surface 112 ) to support said photosensitive sensor.
	Regarding claim 4, Yu et al. discloses the camera module, as recited in claim 2, wherein said support body forms a circuit board (Para 12; circuit board 10) ) to electrically connect with said photosensitive sensor and serves as a base (Para 12-13; The image sensor 20 is mounted on the supporting surface 112, and includes an sensing area 21 and a non-sensing area 22 surrounding the sensing area 21; there are electrical elements 13 are attached on the supporting surface 112)  to support said photosensitive sensor.
	Regarding claim 5, Yu et al. discloses the camera module, as recited in claim 1, further comprising a PCB (  Para 12; connection portion 12 is a flexible board) , wherein said connecting member further comprises a plurality of PCB conductive members formed on said surface of said support body and electrically connected to said PCB, so as to electrically connect said PCB with said circuit arrangement (Para 12; The connection portion 12 is configured to connect the support portion 11 with other electronic components (not shown); wherein the electronic components can be considered as conductive members ) .
	Regarding claim 6, Yu et al. discloses the camera module, as recited in claim 4, further comprising a PCB (Para 12; connection portion 12 is a flexible board), wherein said connecting member further comprises a plurality of PCB conductive members formed on said surface of said support body and electrically connected to said PCB, so as to electrically connect said PCB with said circuit arrangement (Para 12; The connection portion 12 is configured to connect the support portion 11 with other electronic components (not shown); wherein the electronic components can be considered as conductive members).
	Regarding claim 7, Yu et al. discloses the camera module, as recited in claim 5, further comprising a driver coupling with said optical lens (Para 19-21; The VCM 40 includes coils (not shown) and magnets (not shown), and drives the lens module 50 to move along the optical axis of the lens module 50 (coinciding with the optical axes of the optical lenses 52) to achieve the auto-focus function.), wherein said connecting member further comprises a plurality of driver conductive members formed on said surface of said support body and electrically connected to said driver, so as to electrically connect said driver with said circuit module (   Para 21;  The housing 41 can be electrically connected to a grounded structure of the circuit board 10 via the plating layer 38 and the solder bumps 39. The housing 41, the plating layer 38, the solder bumps 39, and the pins 45 form a conductive path, electromagnetic waves can be guided to the outside.  ) .
	Regarding claim 8, Yu et al. discloses the camera module, as recited in claim 1, further comprising a plurality of electric component conductive members formed on said surface of said support body and electrically connected to said plurality of electric components with said circuit arrangement (Para 12; The connection portion 12 is configured to connect the support portion 11 with other electronic components (not shown)).
	Regarding claim 9, Yu et al. discloses the camera module, as recited in claim 1, further comprising an optical filter, wherein said optical filter and said photosensitive sensor are installed at two opposing sides of said electrical support respectively (Para 15; A filter (not shown) can be received in the upper receiving hole portion 371 and supported on the plate 373. The image sensor 20 and the electrical elements 13 are received in the lower receiving hole portion 372.).
	Regarding claim 10, Yu et al. discloses the camera module, as recited in claim 4, further comprising an optical filter, wherein said optical filter and said photosensitive sensor are installed at two opposing sides of said electrically support respectively (Para 15; A filter (not shown) can be received in the upper receiving hole portion 371 and supported on the plate 373. The image sensor 20 and the electrical elements 13 are received in the lower receiving hole portion 372.) .
	Regarding claim 11, Yu et al. discloses the camera module, as recited in claim 9, wherein said support body has a top recess (Para 15; upper receiving hole portion 371), a bottom recess ( Para 15;  lower receiving hole portion 372) , and a through hole extended through said top recess and said bottom recess ( Fig.2 shows the through hole extended through upper receiving hole portion 371 and lower receiving hole portion 372 ) , wherein said optical filter and said photosensitive sensor are installed at said top recess and said bottom recess respectively (Para 15; A filter (not shown) can be received in the upper receiving hole portion 371 and supported on the plate 373. The image sensor 20 and the electrical elements 13 are received in the lower receiving hole portion 372.) .
	Regarding claim 12, Yu et al. discloses the camera module, as recited in claim 1, wherein said first top surface and said second top surface of said support body forms a step-down stair configuration (Figs.2, 3; Para 14; wherein the top surface 31 and bottom surface 32 are connected by side surface 33,34,35,36, so the bottom surface 32 is stepping down from top surface 31).
	Regarding claim 15, Yu et al. discloses a method of manufacturing of a camera module ( Para 10; camera module ) , comprising the steps of:
 (a) forming an electrical support  (Para 12-14; wherein circuit board 10 and bracket 30 mounted on the supporting surface 112 can be considered as electrical support ) by the steps of:
(a.1) embedding a circuit arrangement in a support body which has a first top surface and a second top surface arranged at same top side of said support body (Para 12-14; wherein circuit board 10 and bracket 30 mounted on the supporting surface 112 of circuit board 10 can be considered as electrical support;  Para  14; there is bottom surface 32 and top surface 31 of bracket 30   ) , wherein said circuit arrangement comprises a plurality of electrical conductors and a plurality of electronic elements which are pre-connected with said electrical conductors in an electrically connecting manner (Para 12-13; support portion 11 of the circuit board 10 that include electrical elements 13 attached on the supporting surface 112; The connection portion 12 is configured to connect the support portion 11 with other electronic components  ) ; and
(a.2) forming a plurality of photosensitive sensor conductive members on a surface of said support body and electrically connecting said photosensitive sensor conductive members with said circuit arrangement (Para 12-13; The connection portion 12 is configured to connect the support portion 11 with other electronic components  ) ; and
(b) supporting a photosensitive sensor at said support body and electrically connecting said photosensitive sensor to said photosensitive sensor conductive members, such that said support body forms a circuit board to electrically connect with said photosensitive sensor and serves as a base to support said photosensitive sensor ( Para 12-13; The image sensor 20 is mounted on the supporting surface 112, and includes an sensing area 21 and a non-sensing area 22 surrounding the sensing area 21; there are electrical elements 13 are attached on the supporting surface 112 ; therefore when image sensor 20 soldered on the supporting surface 112, the image sensor 20 is electrically connected to support portion 11 of circuit board 10) ; and
(c) supporting an optical lens along a photosensitive path of said photosensitive sensor (Para 20-21; wherein the lens module 50 is received in the through hole 44 of housing 41 that I electrically connected to a grounded structure of the circuit board 10 and it is surround image sensor, so that the image sensor 20 can convert optical signal into electrical signals).
	Regarding claim 16, Yu et al. discloses the method, as recited in claim 15, wherein said second top surface  (Para 14; top surface 31) of said support body is provided at a level higher than said first top surface ( Para 14;  bottom surface 32; wherein top surface 31 is at a level higher than bottom surface 32 ) , wherein the step (a) further comprises a step of forming a plurality of PCB conductive members on said surface of said support body and electrically connecting said PCB conductive members with said circuit arrangement ( Para 12,13; The connection portion 12 is configured to connect the support portion 11 with other electronic components  ) , and that, before the step (c), the method further comprises  a step of providing a PCB  ( Para 12-14; wherein the circuit board 10 is a rigid-flexible printed circuit board wherein it includes connection portion 12 that is a flexible board ) which is electrically connected to said PCB conductive members so as to electrically connect said PCB with said circuit arrangement (Par 12; the connection portion 12 is configured to connect the support portion 11 with other electronic components) .
	Regarding claim 17, Yu et al. discloses the method, as recited in claim 1, wherein the step (d) further comprises a step of providing a driver that couples with said optical lens (  Par a20; The VCM 40 includes coils (not shown) and magnets (not shown), and drives the lens module 50 to move along the optical axis of the lens module 50 (coinciding with the optical axes of the optical lenses 52) to achieve the auto-focus function.) , wherein the step (a) further comprises a step of forming a plurality of driver conductive members on said surface of said support body and electrically connecting said driver conductive members to said driver, so as to electrically connect said driver with said circuit arrangement (Para 21;  The housing 41 can be electrically connected to a grounded structure of the circuit board 10 via the plating layer 38 and the solder bumps 39. The housing 41, the plating layer 38, the solder bumps 39, and the pins 45 form a conductive path, electromagnetic waves can be guided to the outside.  ) .
	Regarding claim 18, Yu et al. discloses the method, as recited in claim 1, further comprising a step of supporting an optical filter at a top side of said electrical support while said photosensitive sensor is installed at a bottom side of said electrical support which has a through hole extended through said top and bottom sides (Para 15; A filter (not shown) can be received in the upper receiving hole portion 371 and supported on the plate 373. The filter can filter infrared light or ultraviolet light. The image sensor 20 and the electrical elements 13 are received in the lower receiving hole portion 372. The sensing area 21 can be entirely exposed at the plate 373.) .
	Regarding claim 19, Yu et al. discloses the method, as recited in claim 18, wherein said electrical support has a top recess on said top side and a bottom recess on said bottom side thereof and said through hole (Fig. 2; wherein there is a through hole on the bracket 30 )  is extended through said top recess and said bottom recess, wherein said optical filter and said photosensitive sensor are installed in said top recess and said bottom recess respectively (Para 15; A filter (not shown) can be received in the upper receiving hole portion 371 and supported on the plate 373. The image sensor 20 and the electrical elements 13 are received in the lower receiving hole portion 372.).

                     Allowable subject matter

          Claims 13, 14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

         The following is a statement of reasons for the indication of allowable subject:
Regarding claim 13,  none of the prior art discloses   “wherein said electric component conductive members are formed on said first top surface,  and driver conductive members are formed on said second top surface” in combination of other limitation in its base claims. 
	Regarding claim 14, none of the prior art discloses “ the camera module, as recited in claim 13, wherein said support body further has a first bottom surface and a second bottom surface at a level lower than said first bottom surface to form a step-down stair configuration, wherein said photosensitive sensor conductive members are formed on said first bottom surface, and flexible PCB conductive members are formed on said second bottom surface” in combination of other limitation in its base claims. 
	Regarding claim 20, none of the prior art discloses  “wherein a plurality of electric component conductive members are formed on said first top surface and said driver conductive members are formed on said second top surface” in combination of other limitation in its base claims.
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/Primary Examiner, Art Unit 2696